DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on 22 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-16, 18-19 and new claim 22 are pending; Claims 13-16 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-12 and 22 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/050279 filed 10 September 2018 which claims benefit of provisional document 62/555,873 filed 08 September 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2020 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Specification
Nucleotide and/or Amino Acid Sequence Disclosures
The disclosure is objected to because of the following informalities: Applicant’s have filed a sequence listing in ASCII format on 06 March 2020, however, they have not completed all of the requirements of 37 C.F.R. 1.821-1.825, e.g. an incorporation-by-reference of the material in the ASCII text which also identifies the following required information:
the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a modified Cas9 protein, wherein the modification comprises several different positions according to SEQ ID NO: 1 (e.g. E60, D406, R585, etc.).  Claim 9, recites that the modification is an Ala, Gly, Lys, Arg, Asp or Glu substitution.  It is unclear whether this limitation means that, for example, Arg585 or Glu60 are the positions being substituted.  Or whether the positions selected in claim 1 are being substituted to an Ala, Gly, Lys, Arg, Asp or Glu.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vakulskas et al. (US 2018/0100148 - cited herein).
Vakulskas et al. teach SpCas9 proteins comprising SEQ ID NO: 1 and having an R765G/A substitution (See paragraph 0052 and SEQ ID NO: 23/24) or N803A/D (See paragraph 0052-53 and SEQ ID NO: 31. 
Regarding claim 2-3 and 9, double substitutions comprise R691/R765 or R692A/R765G (See paragraph 0053 and SEQ ID NO: 54-55) and – R691A/N803D N692A/N803D (See SEQ ID NO: 60-61).
A triple substitution, known in the art, is taught as K918A/V922A/R925A (See paragraph 0041).  
Regarding claim 10 and 12, NLS, affinity tags, etc. are fused to the SpCas9 proteins (paragraph 0055).  (See also, Results in SCORE, .rapbm file, Result #1 - (that the substitutions correspond to SEQ ID NO: 1)).

Claim(s) 1, 3-5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joung et al. (US 2017/0058271 – cited herein).
Regarding claim 1, 3-5, 9, 11, Joung et al. teach substitutions in one or more positions of SpCas9, wherein said positions include corresponding to N14A; R778A; R783A; Q844A; S845 R/K/H/Q/N; R859A (Paragraph 0011; 0026; Table 1) in SpCas9, comprising SEQ ID NO: 1 (See SCORE, .rapbm file, Result #155; (that the substitutions correspond to SEQ ID NO: 1)).  
Regarding claims 10 and 12, a NLS sequence or affinity tag is added (paragraphs 0095-0096).

Claim(s) 1, 3-5, 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Donohoue et al. (US 2016/0362667 – cited herein).
Regarding claims 1-5, 9, 11, Donohoue et al. teach SpCas9 variants comprising a D406C variant, that further comprises an additional six substitutions – See Table 2.  See SCORE, .rapbm file, Result #132 (that the results correspond to SEQ ID NO: 1).
Additional substitutions at position R586C are made that include an additional three substitutions – See Table 2.
Additional substitutions at E779C are made – See Table 2. 
	Regarding claims 10 and 12, additional peptides or affinity tags are added – see paragraph 0310.

Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (WO 2018/226855 – cited herein).
Regarding claims 1-5, 9, 11, Joung et al. teach SpCas9 proteins having substitutions at one to seven or more positions, including Glu584 and Asp585 – See Claim 1.  Specific mutations include, G582A/V583A/E584A/D585A/N588A/Q926A – See Claim 5. See also SCORE, .rag file, Result #23 (that the substitutions correspond to SEQ ID NO: 1).  

Claim(s) 1, 3-5, 9-12 are rejected under 35 U.S.C. 102(a)(2)( as being anticipated by Tan and Ooi (WO 2018074979 – cited herein).
Tan and Ooi teach SpCas9 modified nucleases comprising substitutions at G12R, T13K, T13R, N14K, N497K, T657K, T657R, N767K, T770K, T770R, Q920K, Q920R, S1109R, D1135K, D1135R, S1338R and combinations thereof – See abstract and claim 9.

Claim(s) 1, 3-5, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0010471 – cited herein).
Regarding claims 1, 3-5, 9 and 11, Zhang et al. teach SpCas9 variants comprising one or more substitutions including those with a Q807A substitution (See paragraphs 0055, 0061, 1893/Example 2, Figure 2).
Regarding claim 10 and 12, a NLS or affinity tag peptide are added (See paragraphs 0585.

Claim(s) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0149022 – cited herein).
Regarding claims 1, 3-5, 9 and 11, Kim et al. teach SpCas9 variants comprising one or more, two or more, three or more, or four or more, substitutions including those with R864 and/or K866 substitution – See paragraph 0402, 0453, 0541-0542.  
Regarding claims 10 and 12, addition heterologous domains are fused, wherein an additional NLS is added – see claims 53-55.

Claim(s) 1-5, 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roehm et al. (WO 2016/115355 – cited herein).
Roehm et al. teach SpCas9 variants comprising substitutions in one or more of R780A (See Abstract and claim 3), inclusive of combinations including N497A, R661A, Q695A, A926A and Y450A (claim 3).  Said variants further comprise fusion proteins (See pp. 15-16) and can comprise an affinity tag (See p. 30).  

Conclusion
No claim is allowed.  Claims 6-8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 November 2022